Citation Nr: 0831439	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to the veteran's service-connected 
left ankle disability or his service-connected spinal 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.  

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in No. Little Rock in 
September 2005 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.  He submitted additional evidence in November 2005, 
with a waiver of RO consideration of that evidence.  The 
Board remanded the claim for further development in March 
2006, October 2006, and July 2007. 


FINDINGS OF FACT

1.  Arthritis of the left knee was first manifested many 
years after the veteran's service and has not been medically 
related to his service. 

2.  The veteran's arthritis of the left knee is not medically 
related to his service-connected left ankle or spinal 
disabilities.


CONCLUSION OF LAW

Arthritis of the left knee was not incurred in or aggravated 
by the veteran's active duty service; nor may it be so 
presumed; nor is it proximately due to, or the result of, the 
veteran's service-connected ankle and spinal disabilities.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2003 and October 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the 2003 notice informed the veteran of 
information and evidence necessary to substantiate the claim 
for service connection and of the relative burdens of VA and 
the veteran, relating to the information and evidence that VA 
would seek to provide and that which he was expected to 
provide.  The subsequent 2006 notice informed the veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  
In response, in November 2006, the veteran notified VA that 
he had no further information or evidence to submit.

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the March 2007 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and medical opinions have been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.



Service Connection

The veteran seeks service connection for a left knee 
disability.  He initially contends that he first injured it 
in service, in the course of an accident involving a 
helicopter wheel, running over his ankle and up his leg to 
his back.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The most recent VA medical examination confirms a diagnosis 
of left knee arthritis for this veteran.  See VA examination, 
September 2007.  While service treatment records do not 
confirm treatment for a left knee injury, they do confirm 
that in August 1956, the veteran was involved in an accident 
in which he fell under the wheel of a helicopter while 
pushing it, chipping his ankle bone and causing back pain.  
The veteran testified before the undersigned that he believes 
his current knee disability stems from this incident.  
Accordingly, an in-service event has been established 
sufficient to move forward.  The question that remains is 
whether the medical evidence establishes a nexus between the 
in-service accident and his current knee problem.

In April 2006, the veteran underwent a VA examination to 
determine the nature and etiology of any knee disability 
diagnosed.  The claims file was made available to the 
physician who conducted the exam, and he noted that he had 
reviewed it.  The circumstances of the veteran's in-service 
injury were described accurately.  Objective examination with 
concurrent x-ray studies confirmed a diagnosis of mild 
patellofemoral arthritis of the left knee.  With respect to a 
nexus to service, the physician concluded that it was 
unlikely that the veteran's left knee was related to his in-
service trauma.  He explained that the veteran currently has 
only mild degenerative changes in the patella femoral joint.  
Any major trauma to the knee at the time that the helicopter 
wheel would have run over the veteran's knee would have led 
to much more extensive damage and problems at this point in 
the veteran's life.  

This is the sole supported medical opinion on whether the 
veteran's left knee disorder is directly related to service.  
While the veteran points to a statement made by Dr. J.M.F. in 
November 2005 in support of his claim, that correspondence 
merely states that the veteran reported having had pain in 
his knee in service.  It does not speak to either a current 
diagnosis or a relationship between a current problem and the 
veteran's service.  Therefore, the November 2005 statement 
does not further the veteran's claim in any way.  
Additionally, although an opinion was offered in the context 
of a February 2007 VA examination, with negative results, 
that opinion was not supported by any stated rationale.  
Therefore, it is afforded little weight.

The April 2006 VA opinion therefore remains the controlling 
medical opinion in this claim for direct service connection.  
The Board finds that it is credible, as it was offered by a 
competent medical professional on the basis of the entire 
record.  Furthermore, the physician offered a reasonable 
medical basis for his conclusion, which is not contradicted 
by the record.  Absent evidence to the contrary, the Board is 
not in a position to further question this opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The nexus element of 
the claim has not been established.  As such, direct service 
connection for the left knee arthritis is not warranted.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  In this case, the veteran 
separated from service in October 1957.  The first documented 
diagnosis of arthritis of the left knee is in an x-ray report 
in May 2006, nearly fifty years since his separation.  
Therefore, the one year presumptive period having been 
exhausted, the presumption for service connection does not 
apply. 

The Board acknowledges that the veteran has submitted lay 
statements from his family members and friends in support of 
his claim.  These statements reference the veteran's accident 
in service and speak to their recollections of the veteran 
having "leg and back" problems ever since returning from 
service.  While these statements loosely support what the 
veteran has testified to in terms of the symptoms that he had 
in service and thereafter, they are not probative on the key 
element on which this claim has failed, namely medical 
evidence of a nexus to service.  There is no question that 
the helicopter accident happened in service.  Likewise, the 
veteran's sworn testimony as to experiencing knee pain since 
that time is credible.  Only medical professionals, however, 
are competent to speak to a nexus, and in this case, the 
credible medical evidence finds against one.  As such, the 
preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Direct service connection is not 
warranted.

Secondary Service Connection

The veteran alternatively contends that his current left knee 
disability is due to an altered gait caused by his service-
connected ankle and spinal disabilities.  Secondary service 
connection may be granted for disability that is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2007).  The evidence must show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

As established above, the medical evidence demonstrates a 
current diagnosis of arthritis of the left knee.  Service 
connection is now in effect for residuals of a left ankle 
injury and a lumbar spine condition.  The issue is whether 
either service-connected disability caused or aggravated the 
current knee disability.

In support of his claim, the veteran submitted a private 
physician's statement in January 2006 (dated in December 
2005), which indicated that the veteran reported having had 
an abnormal gait since his in-service ankle injury, which had 
caused him knee pain.  The physician also opined that the 
veteran's degenerative changes of the spine caused his knee 
pain.  While this opinion suggests an association between the 
veteran's service-connected disability and a current 
disability, it is not dispositive on the issue, because it 
does not document a current diagnosis of an underlying 
pathology for the veteran's knee pain, nor offer a rationale 
for the conclusions reached.  Further limiting the probative 
value of the opinions is that the physician did not have 
access to the veteran's service treatment records documenting 
the original injury or demonstrate any medical findings 
showing the exact nature of the current knee problem.  On 
this basis, the veteran was scheduled for a VA examination to 
determine the nature and etiology of any knee disorder 
diagnosed.

Although an April 2006 exam was conducted, an opinion on the 
secondary issue was not offered.  Therefore, an additional 
examination took place in February 2007.  The physician who 
conducted the second exam, however, offered only an equivocal 
opinion on the secondary service connection issue.  
Particularly, he stated that the ankle injury "could be 
causing" a change in his mechanical axis which "could be 
causing" an increase in his chondromalacia symptoms in the 
left knee.  A follow up examination and opinion were 
scheduled for September 2007.

The examining VA physician at that time noted that he had 
reviewed the veteran's claims file extensively.  He 
interviewed the veteran regarding the initial injury to his 
ankle and back, who described having pain shoot up the left 
ankle into the left leg.  The veteran described his current 
knee symptoms as having anterior pain when going up and down 
steps or ladders.  He also reported that the knee gave way 
secondary to the pain, and that he had a history of it 
popping.  Upon examination and a review of x-rays, a 
diagnosis of arthritis of the left knee was confirmed.

By way of an opinion, the VA physician first addressed the 
December 2005 private opinion regarding the veteran's back 
disability causing his knee pain.  He explained that the 
current knee pain to which the veteran referred on exam was 
not the type of pain that would naturally come from his back, 
i.e., radiating pain, but rather was pain generated solely 
from his knee.  Thus, he found that it was less likely than 
not that there was any relationship between the back 
disability and the knee pain.  

The examining physician then reviewed the February 2007 
opinion regarding the mechanical changes that the ankle 
disability may be causing and their relationship to the 
veteran's knee.  He explained, however, that if the 
mechanical axis changes had resulted in abnormal weight 
bearing as previously suggested, he would expect to see such 
abnormality in the medial and lateral compartments of the 
knee, rather than in the patellofemoral compartment of the 
knee.  That was not the case on exam of this veteran.  Thus, 
he concluded that it was less likely than not that the 
service-connected ankle disability was related in any way to 
the current knee condition.

The September 2007 opinions regarding secondary service 
connection are found to be credible, given that they were 
offered by a competent medical professional who had full 
access to the claims file, and who had evidenced a thorough 
understanding of the veteran's physical circumstances.  The 
physician offered a reasonable medical rationale for each of 
his conclusions, which is not contradicted by the private 
clinical records or the veteran's own hearing testimony.  

In short, these September 2007 opinions are most probative of 
the issue of secondary service connection and outweigh the 
December 2005 private opinion that simply states a conclusion 
without reference to a medical basis or to actual knowledge 
of the veteran's particular knee disability.  As these 
negative opinions outweigh the positive opinion, the 
preponderance of the evidence is found to be against the 
veteran's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Service connection on a secondary 
basis not warranted for the veteran's left knee arthritis. 


ORDER


Entitlement to service connection for arthritis of the left 
knee is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


